Citation Nr: 1813602	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-34 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a right knee disorder.

2.  Entitlement to an initial compensable rating for a left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1982 to November 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Houston, Texas (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in June 2017.  A copy of that hearing transcript has been associated with the file.

During the June 2017 hearing testimony, the Veteran's representative requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial compensable rating for right and left knee disorders.  According to the Veteran, he has received treatment relevant to his claims at the VA medical Center in Baltimore, Maryland, and Randall Air Force Base.  See June 2017 Hearing Testimony.  The claims file currently contains a March 2015 treatment record from Baltimore VA Medical Center, and Randall Air Force Base records through August 2016.  On remand, additional relevant records must be obtained.
The Veteran last underwent a VA examination in May 2015.  During that examination, the examiner diagnosed the Veteran with degenerative arthritis of the right and left knees.  The examiner indicated that the Veteran had never had a meniscus condition, and did not address flare-ups.  However, treatment records reflect that the Veteran has had a meniscus tear of the right knee.  See, e.g., March 2015 VA Treatment Records; March 2015 Private Medical Records.  Additionally, lay statements indicate that the Veteran has had visible bilateral knee swelling and flare-ups of knee pain after taking a single step.  See, e.g., June 2017 and March 2013 Lay Statements.  The Veteran has also testified that he experiences tingling and numbness in both knees, throbbing pain and pressure, and flare-ups.  See June 2017 Hearing Testimony.  Therefore, the Board finds the May 2015 VA opinion to be inadequate for adjudication purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, during the May 2015 examination, the Veteran underwent initial and repetitive use range of motion testing of both knees.  The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The issues of the right and left knee disorders are therefore also remanded as the record does not reflect that the Veteran has been afforded an adequate VA examination as discussed in Correia.

In addition, the Veteran testified to experiencing flare-ups of these disorders in his June 2017 hearing testimony.  As the May 2015 VA examiner did not address flare-ups, the examination is inadequate for rating purposes pursuant to Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).



Accordingly, the case is REMANDED for the following action:

1. Obtain relevant VA treatment records since September 2016.  Additionally, obtain all available treatment records from Baltimore VA Medical Center, and obtain treatment records from Randall Air Force Base since August 2016.

2. Thereafter, schedule the Veteran for a VA examination to address the current severity of his right and left knee disorders.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare or repetitive testing cannot be performed, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.
 
The examiner should note any functional limitation caused by the right and left knee disorders, including any diagnosed meniscus tears.  In addition, the examiner should specifically address lay statements indicating that the Veteran has had visible bilateral knee swelling and flare-ups of knee pain after taking a single step, and the Veteran's testimony that he experiences tingling and numbness in both knees, throbbing pain and pressure, and flare-ups.  See, e.g., June 2017 Hearing Testimony; June 2017 and March 2013 Lay Statements.

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing on both knees and ankles in the following areas:

* Active motion;
* Passive motion;
* Weight-bearing; and
* Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If any benefit is not granted in full, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

